IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43186

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 418
                                                 )
       Plaintiff-Respondent,                     )   Filed: March 7, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
MICHAEL LEE BRICKO,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for felony domestic violence and being a persistent
       violator, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Michael Lee Bricko was found guilty of felony domestic violence, I.C. §§ 18-903(a) and
18-918(2), and being a persistent violator, I.C. § 19-2514. The district court sentenced Bricko to a
unified term of ten years, with a minimum period of confinement of two years. Bricko appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bricko’s judgment of conviction and sentence are affirmed.




                                                   2